DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-1839254 B1, cited by applicant) in view of Okada et al. (US 2021/0023610 A1, hereinafter Okada).
Re Claim 20. Cho teaches an arrangement for controlling flow speed in a mold for continuous casting of metal, comprising: 
first front core (Fig. 1, item 120 on the left) with associated first magnetic coil (item 130) arranged on one side of the mold; 
second front core (item 120 of the right) with associated second magnetic coil (item 130) arranged on an opposite side of the mold in substantial alignment with the first front cores; 
an external magnetic loop (item 110) connecting the second front core to the first front core, to allow a one-directional magnetic flux to pass through the mold from the first front cores to the second front cores or vice versa (Fig. 1); and 
the front cores are provided with reconfigurable flux-shaping elements (Fig. 6, item 140) for allowing a spatially non-uniform magnetic flux to pass through the mold.  

Cho fails to specifically teach that each front core has at least two cores and a control interface enabling independent control of two subsets of the first magnetic coils.

	The invention of Okada encompasses mold equipment for continuous casting. Okada teaches that each front core (Fig. 7, item 162) has at least two cores (items 164a & 164b) and a control interface (item 187) enabling independent control of two subsets of the first magnetic coils (para. 101-103), to detect drift of the discharge flow and suppress such flow (para. 111-118).
	In view of Okada, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cho to employ at least two first/second front cores and a control interface enabling independent control of two subsets of the first magnetic coils; since Okada teaches the advantage of using them, which is to detect drift of the discharge flow and suppress such flow (para. 101-103).
	In the modified arrangement of Cho in view of Okada, the at least two first/second front cores will be associated with first/second magnetic coils (Okada, Fig. 7, items 163a & 163b).

Re Claim 21. The combination teaches wherein the control interface enables independent control of two subsets of the second magnetic coils (Okada, para. 101-103).  

Re Claim 22. The combination teaches wherein said subsets of the first or second magnetic coils are differently positioned with respect to a lateral direction of the mold (Okada, Fig. 7).
  
Re Claim 23. The combination teaches wherein each of said subsets of the first or second magnetic coils includes one or more magnetic coils (Okada, Fig. 7).  

Re Claim 24. The combination teaches wherein the control interface is adapted for coordinated control of the magnetic coils associated with pairs of aligned front cores (Okada, para. 101-103).  

Re Claim 25. The combination teaches wherein the control interface comprises electric terminals for energizing the magnetic coils of each subset (Okada, Fig. 7).
  
Re Claim 26. The combination teaches wherein the control interface comprises a processor (Okada, para. 101-103).  

Re Claim 27. The combination teaches further comprising one or more sensors (Okada, Fig. 7, item 183a & 183b), wherein the processor of the control interface is configured to control the magnetic coils on the basis of sensor data from said sensors representing: another meniscus characteristic (drift of discharge flow, para. 101-103).  

Re Claim 28. The combination teaches wherein the processor of the control interface is configured to process sensor data with a spatial resolution with respect to a lateral direction of the mold (Okada, para. 101-103).  

Re Claim 29. The combination teaches wherein the processor of the control interface is configured to control the magnetic coils on the basis of numerical simulations of the transient flow dynamics in the mold (Okada, Fig. 9 & 10).  

Re Claim 30. The combination teaches wherein the reconfigurable flux-shaping elements comprise a plurality of freely positionable magnetic protrusions (Cho, Fig. 6, item 140).
  
Re Claim 31. The combination teaches wherein the external magnetic loop comprises: a first and a second level core (Okada, Fig. 7, items 165) arranged to interface with the first and second front cores, respectively; and an external yoke (Cho, Fig. 1, item 110).  

Re Claim 32. The combination teaches wherein the level cores are retractable away from the mold (Okada, Fig. 7).
  
Re Claim 35. The combination teaches a system for continuous casting of metal comprising: a mold (Cho, Fig. 1, item 200); a metal supply (item 210); and the arrangement of claim 20 (see rejection of claim 20).
  
Re Claim 36. The combination teaches a thin slab caster (Cho, Fig. 1).

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Okada as applied to claim 33 above, and further in view of Kikuchi et al. (US 5,238,051, hereinafter Kikuchi).
Re Claim 33. The teachings of Cho in view of Okada have been discussed above.
Cho in view of Okada fails to specifically teach a support structure allowing the arrangement to move independently of the mold.  

The invention of Kikuchi encompasses continuous casting apparatus. Kikuchi teaches a support structure (Fig. 9, items 118 & 119) allowing the arrangement to move independently of the mold.  
In view of Kikuchi, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Cho in view of Okada to employ a support structure; since Kikuchi teaches the advantage of using it, which is to avoid interference with the casting mold even at the time of vibration of the casting mold during the operation (C6/L44-62).

Re Claim 34. The combination teaches wherein no part of the arrangement is supported by an oscillation table (Kikuchi, C6/L44-62).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/8/2022